Phillips, J. The transcript showing the issue of summons and containing the recital—“ It appearing that due service was had on J. B. Payne,” must be held sufficient, prima facie, to show a finding by the court of service in time, and that the justice had jurisdiction of the person of defendant on that trial. Willoughby v. Dewey, 54 Ill. 266; Pardon v. Dwire et al., 23 Ill. 572. The transcript containing this recital, finding the justice had jurisdiction of the person, it was properly admitted in evidence without other proof than that appearing by the recital in the transcript of service on defendant. Hor was there error in refusing to permit the defendant to show by parol he was not served with process to appear before the justice in that suit. Garfield v. Douglass, 22 Ill. 100; Zimmerman v. Zimmerman, 15 Ill. 84. It is objected that inasmuch as summons was issued on the 26th of December, 1887, returnable on the 2d of January, 1888, at 10 o’clock a. m., and the transcript recites that “by order of plaintiff the case adjourned to 6 o’clock p. m. on the 2d day of January, 1888,” it not appearing when the adjournment was made or that the plaintiff was present at the hour at which the case was set for trial, that it amounted to a discontinuance; and it is further objected that it does not appear from the transcript that the case was heard at 6 o’clock, at the time to which it was continued. Technical accuracy in transcripts by justices of the peace, can not be required. The inference must be indulged that the justice, at the proper time of return, as fixed in the summons, continued the case, and it must be further inferred that at the proper time a hearing was had. Outlaw v. Davis et al., 27 Ill. 467; Crichton v. Beebe, 7 Ill. App. 272. The judgment must be affirmed. Judgment affirmed.